Citation Nr: 0909429	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-34 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1972 to 
July 1974.  He died in October 2004.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in February 
2008.  A transcript of the hearing is associated with the 
claims folders.


FINDING OF FACT

The Veteran's service connected traumatic arthritis, right 
ankle, status post surgery, was a contributory cause of the 
Veteran's death.


CONCLUSION OF LAW

A service-connected disability contributed substantially to 
the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking entitlement to service connection 
for the cause of the Veteran's death.  As a preliminary 
matter, the Board notes that the appellant has been provided 
all required notice.  In addition, the evidence currently of 
record is sufficient to substantiate her claim.  Therefore, 
no further development is required under 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008) or 38 C.F.R. § 3.159 (2008).

Legal Criteria

Service connection for the cause of the Veteran's death is 
warranted if a disability incurred in or aggravated by active 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related thereto.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's death certificate indicates that he died in 
October 2004.  The immediate cause of death was pulmonary 
embolism.  The underlying causes of death were deep venous 
thrombosis of the right lower extremity and cellulitis 
(Streptococcal) of the right leg.  No other disorder was 
certified as an immediate or contributory cause of death.  

At the time of his death, the Veteran was service connected 
for herniated nucleus pulposus L5-S1, and traumatic 
arthritis, right ankle, status post surgery.

Private hospital records dated the day before the Veteran's 
death indicate that he presented with a complaint of pain in 
the right ankle.  The Veteran was noted to have a history of 
degenerative joint disease of the right ankle.  The Veteran, 
at that time, stated that he had chronic severe ankle pain, 
that he was advised to have a fusion of the ankle, and that, 
that evening, the pain had grown much worse.  He also stated 
that he had had three such attacks of pain in the past and 
that they were usually relieved with pain medication, but 
that, this time, his pain was not relieved with pain 
mediation.  The Veteran reported being evaluated for gout in 
the past and that he was told that tests were negative.  An 
X-ray study of the right ankle showed a marked amount of 
degenerative joint disease with estrogenic changes consistent 
with chronic ankle inflammation.  The Veteran was diagnosed 
as possibly having an attack of gouty arthritis, but it was 
noted that the chronic degeneration of the ankle was no doubt 
causing the Veteran pain.

Private hospital records dated the day of the Veteran's death 
indicate that the Veteran presented to the emergency 
department overnight with complaints of increasing pain and 
swelling in is right ankle, and that shortly after 
presentation the Veteran stated that he was starting not to 
feel well.  He reportedly became diaphoretic and tachypneic.  
A duplex ultrasound of the right lower extremity was 
performed and showed the presence of a clot up to the common 
femoral.  The Veteran subsequently was taken to radiology and 
had a computed tomography (CT) scan, which revealed bilateral 
pulmonary emboli.  It was noted that the Veteran's medical 
history was remarkable for hypertension and 
hypercholesterolemia, and that he had, per his wife, 
approximately two back surgeries and two previous ankle 
surgeries. 

The private hospital records furthermore indicate that a 
chest X-ray examination showed questionable pulmonary 
vascular distention, and that a CT angiogram confirmed left-
sided pulmonary embolism at the lobar area and some segmental 
clot in the right lower lobe.  Laboratory tests were 
remarkable for acute leucopenia and thrombocytopenia of 
uncertain cause.  The Veteran was subsequently admitted to 
the intensive care unit and developed arrhythmia and 
ventricular fibrillation, and then asystole.  The Veteran 
could not be resuscitated and subsequently died.  Final 
diagnoses were pulmonary embolus/deep venous thrombosis, 
hypertension, and hypercholesterolemia.

In February 2005, a VA medical physician reviewed the claims 
folder, and opined that, in the absence of any prolonged 
immobilization due to arthritis, it would be speculative to 
relate the Veteran's cause of death to his service-connected 
traumatic arthritis of the ankle.  The physician explained 
that there was no evidence in the literature that supported a 
causal relationship between arthritis and deep venous 
thrombosis.  He also explained that if there had been pronged 
immobilization just prior to the development of his 
condition, due to severe pain of the arthritis, it could have 
been a contributing factor, but that there was no evidence of 
this.

During her February 2008 Board hearing, the appellant 
testified that the Veteran's ankle began to swell two to 
three days prior to the Veteran's initial visit to the 
hospital shortly before he died.  She testified that, during 
this time, he took his anti-inflammatory medication and lay 
down, and he could not walk. 

Pursuant to the Board's request, a Veterans Health 
Administration (VHA) physician reviewed the claims file and 
provided opinion in March 2009 supportive of the appellant's 
claim.  The VHA physician stated that it was clear from the 
appellant's testimony in February 2008 that the Veteran was 
"ill for a few days" prior to the initial presentation the 
day before he died, that it was apparent that the Veteran had 
had pain in the right ankle beyond his usual level of chronic 
pain, and that he essentially was not ambulating and was 
immobilized for several days.  The VHA physician furthermore 
stated that sudden swelling and pain in a single joint with 
an elevated erythrocyte sedimentation rate is suggestive of 
acute inflammatory monoarticular arthritis, with gout and 
septic joint being the two most common etiologies.  The VHA 
physician opined that the increase in right ankle pain was 
due to inflammatory arthritis, and noted that, in the absence 
of ankle aspiration and synovial fluid analysis, a bacterial 
infection was not ruled out.  The VHA physician furthermore 
explained that there was medical literature identifying 
degenerative joint disease as a risk factor for septic 
arthritis and immobilization as a risk factor for deep vein 
thrombosis development, and cited such literature.  The VHA 
physician concluded that it was his opinion that it was as 
likely as not that the Veteran's service-connected right 
ankle traumatic arthritis contributed to his death.  

The Board finds the evidence supportive of the claim to be at 
least in equipoise with that against the claim.  The Board 
notes that the March 2009 VHA opinion letter provides a more 
thorough explanation of the physician's opinion than does the 
February 2005 VA report, and that the March 2009 VA physician 
specifically cited the medical literature supporting his 
opinion, whereas the February 2005 VA physician did not.  
Moreover, the Board finds the VHA examiner's opinion and 
rationale to be at least as plausible as those of the 
February 2005 VA examiner.

Thus, the Board finds that there is at least an approximate 
balance of positive and negative evidence regarding question 
of whether the Veteran's service-connected traumatic 
arthritis, right ankle, status post surgery, was a 
contributory cause of the Veteran's death.  Accordingly, 
service connection for the cause of the Veteran's death is 
warranted.


ORDER

Service connection for the cause of he Veteran's death is 
granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


